Title: Second Draft of an Act for Raising Certain Yearly Taxes Within This State, [9 February 1787]
From: Hamilton, Alexander
To: 


Plan of Specific Taxation to be substituted to the Present mode by assessment: Together with the supposed product and the appropriation of each tax.
            
              
                
                I
                Land tax of 3 pence per acre upon all meadow land.
              
              
                
                2d. per acre upon all arable land.
              
              
                
                Suppose in the whole state about 40.000 farmers each farm containing upon an average 10 acres of meadow and 40 acres of arable land; The prod⟨uct⟩ of this tax would then stand thus—
              
              
                
                
                    
                      2000.000
                      {
                      400.000 acres of meadow land a[t] 3d. ⅌ acre
                      £ 5000  
                    
                    
                      1600.000 acres of arable land at 2[d] ⅌ do
                      13333.6.8
                    
                    
                      
                      18333.6.8
                    
                  
                
              
              
                
                II
                House tax (meaning dwelling houses) or so on for habitation.
              
              
                Upon every log house 2/ for each apartment (exclusive of garrets and cellars).
              
              
                Upon every other house of three rooms and under 3/ for each apartment exclusive as before.
              
              
                Upon every other house of four rooms 4/ per apartment exclusive as before.
              
              
                Upon every other house of five rooms 6/ per apartment exclusive as before.
              
              
                Upon every other house of 6 rooms and upwards 8/ per room exclusive as before.
              
              
                For every apartment with a fire place in garret or Cellar 3/ For every tiled Chimney piece 2/ For every Chimney of cut stone 10/ For every Mahogany Stair Case ⟨20⟩/
                Upon every room of any house of either description (except log houses) painted on the wooden work inside 5/ in addition to the foregoing rates.
              
              
                Upon every room (except as before) papered inside 10/ in addition to the foregoing rates provided that papered rooms shall not pay as painted.
              
              
                Upon every marble Chimney piece 20/ in addition to the foregoing rates.
              
              
                Upon every stucco roof 40/ in addition to the foregoing rates. This tax at a moderate computation will produce 4⟨5.000⟩  
              
              
                6333⟨3.6.8⟩
              
              
                
                III
                Salt tax at 6/ per bushell upon importation.
              
              
                Suppose 40,000 families in the state each family consuming 3 bushels per annum this would amt. to 120.000 bushells
              
              
                at 2/
                12000.     
              
              
                
                IV
                Tobacco tax, at 3d. ⅌ lb on importation allowing the same drawback on exportation. Suppose 20.000 consumers of foreign tobacco at 15 lb each ⅌ annum this would make 300.000
              
              
                at 3d.
                3750     
              
              
                This calculation is probably very low.
              
              
                
                V
                

                    
                      Carriage tax
                      Every coach
                      £ 5 per annum
                    
                    
                      Every Chariot
                      4 per annum
                    
                    
                      Phaetons & other 4 Wheeled Carriages
                      3 per annum
                    
                    
                      two Wheeled Carriages
                      1. per annum
                    
                    
                      Pleasure slays
                      5/ per annum
                    
                  
                
                
              
              
                Suppose in the state
              
              
                
                    
                      20 Coaches
                      a[t]
                      5 £
                      
                      100
                    
                    
                      60 Chariots
                      a[t]
                      4
                      
                      240
                    
                    
                      100 Phætons &c.
                      a[t]
                      3
                      
                      300
                    
                    
                      500 two wheeled Carriages
                      at
                      1
                      
                      500
                    
                    
                      4000 pleasure slays
                      at
                      5/
                      
                      1000
                    
                  
                
              
              
                2140     
              
              
                
                VII
                Tavern tax
              
              
                  
                    For license to keep an Inn or Tavern
                    40/ ⅌ annum
                  
                  
                    for license to sell spirituous liquors therein
                    £3 ⅌ do.
                  
                  
                    for license to sell Wine
                    £5 ⅌ do.
                  
                  
                    for license to sell imported Malt liquor
                    £3 ⅌ do.
                  
                  
                    for license to keep billiard table
                    £5 ⅌ do.
                  
                  
                    for license to keep houses for other games
                     2 ⅌ do.
                  
                  
                    This tax it is apprehended would produce
                  
                
 2500     


86223.6.8  




VIII
Servant tax


On all male menial or household servants of the age of 16 & upward not employed in agriculture 10/ per head; batchelors paying 40/ ⅌ head.


This tax will at a moderate computation produce
5000.     



IX
Lawyers tax (not to be allowed to them in their bills.)

For every seal in the Court of Errors Chancery and in the Supreme Court 2/ in addition to that not paid and taxed.



For every seal in each County and Mayors Court 1/


This may be computed at about
  1500     


£92723.6.8  



X
Additional Impost


  
      
        Upon all rum of Jamaica proof ⅌ Gallon
        3d
      
    


of foreign Manu[facture]{
        
            
              Upon all brandies ⅌ do.
              3 
            
          



                
                    
                      Upon all other distilled spirit: liquors ⅌ do.
                      2d
                    
                  









Upon all spirituous liquors distilled in any of the other states}
3d

Upon every lb of bohea tea
3d

Upon Madeira Wine ⅌ Gallon
2d.

Upon all other Wines ⅌ do.
1d.

Upon loaff sugar ⅌ lb.
1d.

Upon snuff ⅌ lb.
10d.

Upon every coach or Chariot
£10 

Upon every other four wheeled Carriage
£ 5 

Upon every curricle Chaise Kettereen Sulky
£ 2 

Upon every gallon of Malt liquor
10d.

Upon every dozen bottles of ditto
2/6

Upon every pound of Cheese
2d.

Wrought silver plate per ounce
1/

Wrought Gold plate ⅌ do
15/

Gold and silver plated furniture ⅌ ounce
3d.



Every clock
20/

Every gold Watch
20/

Every silver ditto & others
5/

Hollow Iron Ware ⅌ 100 lb
4/

Scythes or axes ⅌ dozen
12/

Saddles per piece
8/

Every pr. of womens leather or stuff shoes
6d.

Every pr. of womens silk shoes
1/

Every pr. of boots
2/

Every pound of starch or hair powder
3d.

Every gallon of linseed oil
6 

Every pound of dressed or tanned leather
4d

Every pack of playing Cards
3d


barr Iron ad. valorem
3 ⅌ Ct


Nails ⅌ Cwt



                      

                          
                            Mahogany furniture
                            5
                            ⅌ Ct ad valorem
                          
                          
                            Mahogany wood
                            3
                            ⅌ Ct ad valorem
                          
                          
                            with a draw back in case of exportation.
                          
                          
                            Paper hangings
                            5
                            ⅌ Ct ad valorem
                          
                        





This Impost may be computed at
   10000     


    Total product of Taxes
£ 102723.6.8  


Duty on Vendue sales
5000    

Appropriation of the foregoing Taxes
              
                
                I
                Land Tax to the support of the Internal Government except the Chancellor and Judges.
              


II
                
                    
                      Lawyers (or seal) tax Carriage Tax
                      }
                      to the support of Chancellor and Judges
                    
                    
                      Carriage Tax
                    
                  




III
House Tax to Congress for supplementary fund: when the other states shall provide similar funds—to be collected in the mean time under the authority of the state and applied in discharge of the annual requisitions.



IV



Salt tax
}
to form together with the Interest on the late emission a fund for a loan office.

Tavern tax


Tobacco tax






The surplus of these taxes and the other taxes to form an aggregate fund for contingencies.


Mode of Collection

Land Tax
I°
The Assessors of each town manor precinct and district to meet on the  day of  in each year at  to receive from the owners and possessors of land a statement of the quantity of land in their pos⟨sessi⟩on respectively in the respective towns manors precincts and districts specifying the different kinds thus:


                

                    
                      
                      Acres
                    
                    
                      Meadow land
                      
                    
                    
                      Arable land
                    
                    
                      Other land
                    
                  

This statement to be made on oath according to the best of the knowlege and belief of the party to be administer⟨ed⟩ by the assessors present or one of them who may examine the party particularly—and to [be] entered in a book to be kept for that purpose in which shall be carried out against each name the amount of his tax; a copy of which book delivered to the several collectors signed by the Assessors present or one of them shall be their warrant to collect.
If any persons do not appear at the time and place the assessors or assessor present to form the best estimate in his power upon his or their own knowlege or the information of others of the quantity and kinds of land in possession of such persons not appearing.
And if the assessors in any case suspect a concealment of arable or meadow land they shall have power to order a survey; and in case it shall be found upon such survey that there hath been a concealment to the extent of one acre in twenty of such arabl⟨e or mea⟩dow land the party concealing shall besides paying the additional amount of the tax for the time of such concealment to be added to the succeeding years tax but shall bear the expence of the survey and be liable to a forfieture of 40/ for every acre concealed to be recovered in an action of debt in the name of any assessor provided it shall appear to the jury which shall try the cause that such concealment was with intent to defraud the revenue and not through ignorance or mistake to be collected from the circumstances of the case: The forfieture to be for the benefit of the Assessors, if when they order a survey they shall engage to the surveyor employed that they will themselves bear the expence of the survey in case there shall not be found such concealment as aforesaid. Otherwise to be for the benefit of the state towards defraying the expences of survey, where such concealment is not found: in which case, (unless upon the engagement of the assessor as aforesaid to pay the same) the State shall bear the expence of survey. And in order that it may be known when such engagement is made by the assessors, the surveyor shall take an oath to be annexed to the survey to be taken before any justice of the peace, not being an assessor, declaring that such engagement was made, or that no such engagement was made, as the case may be.
The expence of survey to be paid by the County treasurer upon a certificate of the Assessors directing the same that the same was made by their direction by virtue of this act.
This tax to be paid by the Owner of the Inheritance in possession, the tenant, for life or years or his assignee in possession as the case may be: the possession of tenant at Will to be deemed the possession of his landlord.
And to be collected on the  day of  in each year at which day the collectors according to a previous assignment of the places in which they are respectively to collect to be made by the Assessors (who for that purpose are to provide themselves with a list of the collectors and of their places of abode) shall call for payment at the dwelling house of the possessor of the land if on the premisses or shall call for payment at the premisses if his dwelling house be not there; and in case of non payment shall immediately proceed to distrain for the amount of the tax, to be governed by the same rules as in case of a distress for rent without benefit of a replevin unless the amount of the tax be previously paid, to be restored in case such distress shall be adjudged to have been wrongfully made.
And if no sufficient distress can be found then the amount of the tax to be recovered in an action of debt to be brought by the collector in his own name; with costs of suit.

House tax
II
The collectors of each town manor &c. or some one of them to visit every house once a year between the  day of  and the  day of  and to make a list of the rooms and their descriptions (noting the stucco roofs and marble Chimney pieces) liable to the tax—carrying out and calculating each persons tax against his name.

☞ This day should be a different & a distant day from the land tax.
{
This tax to be paid on the  day of  in each year by the Occupants of houses to be called for and collected in the same manner as the land tax. In case of dispute between Collectors & Owners of houses about the descriptions of the rooms an appeal shall be to the assessors who shall settle the dispute.

Salt tax Tobacco tax & additional impost on imported articles}
III
To be collected for the present in the mode now established for collecting duties: This will need revisal hereafter: except that a year should be allowed for payment of Additional duties, after discounting drawbacks.

Carriage tax Plate tax Servant tax
}
IV
The Collectors when they visit the houses to take a list from the information of the Master or Mistress of the house or in their absence of such other persons as they find in the house of the carriages plate and servants:
And it shall be the duty of the Owners of these articles to furnish such information at the time of such visit on pain of twenty pounds for concealment of each servant or carriage and twenty shillings for concealment of each ounce of plate; to be recovered by action of debt for the benefit of any informer.

Seal tax
V
This tax to be paid at the time of sealing the writs to the persons having custody of the seals; who will therefore be chargeable for the tax on every writ sealed; and must account for the same on their respective oaths of office.

In the Mayor and County Courts the proceeds of the tax to be accounted for once a year to the County treasurer.
In the Supreme Court, Court of Admiralty, Court of Chancery and in the Court of errors the proceeds to be accounted for in like manner to the Treasurer of the state.

Tavern tax
VI
The treasurer of the state to furnish annually to the County treasurers a sufficient number of licenses of the different kinds signed by him; with which he shall charge the respective County Treasurers in Account. The County treasurers to distribute them among the supervisors charging them in like manner in account; and the supervisors are to deliver them out to Individuals inclining to purchase them on their paying the rates beforementioned. The Supervisors must annually account with the County treasurers for the licenses delivered them, paying for all such as they do not return. And the County treasurers must once in each year account with the treasurer of the state, and shall in like manner be chargeable with all such as they do not return unless it should appear that the supervisors having disposed of them were insolvent and unable to pay.


Quare if it would not be better to confine the transaction immediately between the State treasurer and the Supervisors.


If there are any Charters in the way, let the same rates be collected within the Charter limits to be disposed of according to the Charter ☞


Rules




I
No person to be obliged to serve as supervisor or Assessor more than one year in  years.



II
Not more than two assessors to be elected in one ward town Manor precinct or district except the Manors of Rensalaaer and Livingston in which there may be four assessors.
The assessors to be allowed in lieu of all salary and expences 6/ per day and for not more than  days in a year.
Supervisors to be allowed nothing.
If the present collectors are to collect these taxes; let each collector who shall be elected be obliged to give sufficient sureties for his good behaviour diligence and fidel[it]y in the sum of Two thousand pounds.
If the person who has the greatest number of votes cannot do this, the person with the next greatest Number who can find such surety to be deemed duly elected.
The sureties to be approved by two Justices of the peace of the vicinity and to be taken by them in the name of the County Treasurer for the use of the state. The person having the highest number of votes to have ten days after his election to find such surety; and if not found within that time, ten days more to be allowed to the person having the next highest number of votes and so on till there be a person duly qualified.
Each Collector to be allowed 4 per Cent on all the monies by him collected.
Each County treasurer to keep accounts with the Collectors and to be intitled for his trouble to one half per Cent on all the money by him received.
But a better mode would be to offer the collection of taxes for the state to the person who may be willing to undertake it at the lowest rate giving security in the sum of twenty thousand pounds. This person to appoint and pay his own deputies and to be answerable for them.
Or to appoint a person allowing him 5 ⅌ Ct on all the monies collected on the same conditions.

